Motion to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon mimeographed appellants’ points, on condition that the appellants serve one copy of the mimeographed appellants’ points upon the Corporation Counsel of the City of New York and file 19 mimeographed copies of appellants’ points, together with the original record, with this court. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Rabin, Valente and Steuer, JJ.